On November 14, 2005, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison, to run consecutively with the term imposed in DC-01-0408, for the offense of Criminal Endangerment, a felony; and Count III: A commitment to Yellowstone County Detention Facility for a term of six (6) months, with all but thirty (30) days suspended, to run concurrently with Count I, for the offense of DUI, a misdemeanor.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Phillips. The state was not represented.
*3DATED this 17th day of March, 2006.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence is dismissed.
Done in open Court this 6 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.